PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/348,117
Filing Date: 7 May 2019
Appellant(s): Aladdin Manufacturing Corporation



__________________
Nathaniel C. Loyd
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 04, 2022.
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06 December, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument

Appellant’s Arguments Regarding the Rejection of Independent Claims 1, 15, and 33

The Appellant’s first argument (page 8-10) is that the Examiner has failed to establish prima facie case of obviousness based on case laws. The Appellant argues that in order to establish a prima facie case of obviousness under 35 U.S.C. § 103, the Office must perform certain factual inquiries, specifically including "determining the scope and content of the prior art" and "ascertaining the differences between the claimed invention and the prior art." The Appellant refers to MPEP § 2141 (II) (citing Graham v. John Deere Co., 383 U.S. 1, 148 (1966)), and explains that prior to determining what constitutes the "scope and content of the prior art" in the context of an obviousness analysis, the Office must determine "whether a patent or publication is in the prior art under 3 5 U.S. C. § 102." Id at § 2141.01 (I) (citing Panduit Corp. v. Dennison Mfg. Co., 810 F .2d 1561, 1568 (Fed. Cir. 1987)). However, a reference is not proper for an obviousness analysis simply by virtue of being in the prior art under 35 U.S.C. § 102. Instead, "[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention." MPEP § 2141.0l(a) (citing In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004)) (emphasis added). The Appellant further points out that to aid the Office in determining whether a reference is analogous art, and thus capable of serving as a basis for a prima facie case of obviousness, the Federal Circuit has laid out two separate tests which "define the scope of analogous prior art." Bigio, 381 F.3d at 1325. The Appellant alleges that Pu and Kannan fails to provide prima facie case of unpatentability for the obviousness determination as neither reference are analogous art to the pending claims based on Appellant’s analysis.

The Appellant’s second argument (page 10-15) is that the secondary references Pu and Kannan are not analogous because they lie in different fields of endeavor from the claimed invention and from that of the primary reference Clark. The Appellant argues that as Pu is directed to "a kind of anti-forge function polyester PET super-short fiber preparation system" (Pu Abstract), and as Pu recites multiple steps aimed at improving properties of the super-short fibers to improve their utility as an anti-forgery mechanism in banknotes, such as the inclusion of fluorescent chemicals into the fibers which can only be seen by ultraviolet radiation (Background Technology), coating the fibers with hydrophilicity chemicals to the fiber surfaces to improve "dispersiveness of wet papermaking", and cutting the fibers to 3-8 millimeters for addition into paper (Background Technology, embodiment 1). Therefore, Pu lies within the field of endeavor of manufacturing PET fibers with anti-forgery properties. That is, although both Pu and the claimed invention broadly relate to PET fibers, Pu lies within the field of endeavor of manufacturing PET fibers with anti-forgery properties, while the invention lies in the field of endeavor of manufacturing bulked continuous carpet filament. Thus, Pu lies outside the field of endeavor of the claimed invention, and does not qualify as a prior art reference for an obviousness determination.  The Appellant further contends that the Examiner also cannot maintain that Kannan is in the field of endeavor of bulked continuous carpet filament manufacturing when "carpet" is merely one example among a litany of a dozen possible applications listed by Kannan to show utility of the invented PBT polymer manufacturing process. Accordingly, although both Kannan and the claimed invention broadly relate to polymers, Kannan lies within the field of endeavor of manufacturing PBT from recycled PET fibers, while the invention lies in the field of endeavor of manufacturing bulked continuous carpet filament. Thus, Kannan lies outside the field of endeavor of the claimed invention, and does not qualify as a prior art reference for an obviousness determination.

Appellant further contends as the third argument (page 15-17) that Pu and Kannan are not analogous because they are not reasonably pertinent to the problem faced by the inventor.  The Appellant argues that as the claimed invention addresses the problem of "unnecessary waste" in production of different colored PET, as there is a changeover in adding the second colorant to the process rather than the first colorant and the point at which the process begins to produce the desired color of bulked continuous filament, the process will produce some waste bulked continuous filament that is of an undesired color (e.g., due at least in part to the residual first colorant). Therefore, Pu and Kannan does not relate to the problem solved by the claims relating to “unnecessary waste”.

Examiner’s Response 

Initially the Examiner would like to point out that most of the features of the claimed invention is taught by the combination of teaching of Clark, Pu, and Kannan. Additionally, Harwood and Streiff teaches the remaining claimed features. In response to Appellant’ first argument, the Examiner would like to recognize that MPEP teaches that in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). However, the Examiner would like to point out that the MPEP further teaches that the examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. Based on the above analysis, the Examiner’s position is that the combination of references of Clark, Pu and Kannan meets the requirement of obviousness to be used as prior arts. 

In response to Appellant’s second argument, the Examiner wants to point out that the argument that since Pu deals with ultra-short fibers and the application is in the use of bank notes for anti-counterfeiting purposes, therefore, it would not qualify as prior art reference, or in other words, one of ordinary skill would not seek out Pu when wanting to improve or modify Clark method, as Pu is not an analogous art. However, the examiner respectfully disagrees with the Appellant’s assertion, and would like to take the position that the applications are in closely related areas (formation of fibers) and the improvement being sought is to color the fibers, be it for anti-forgery or visual look, which is a pertinent improvement issue, therefore, the one of ordinary skill would look into Pu for improvement and modification, and the combination would be justified based on valid motivation.  The argument regarding the combination of Kannan is also not persuasive, because, Kannan teaches a manufacturing process to manufacture a colored carpet fiber (claim 32) using polymers derived (modified) from Polyethylene Terephthalate and Polyethylene Terephthalate copolymers (abstract, claim 1) making it obvious to an ordinary artisan to use the same process for PET as well, and with reasonable expectation of success. Kannan also teaches that the coloring process involves using color concentrate, and the concentrate can be melt processed in a number of ways known to those skilled in the art, for example via extrusion on a single or twin-screw extruder (para. [0106]).  Therefore, the examiner’s position is that Pu and Kannan references would be permissible in the obviousness determination, because both the references are in closely related field dealing with fibers (Pu) and carpet fibers (Kannan).

Regarding the Appellant’s third argument that Clark, Pu, and Kannan fail to address the problem of “unnecessary waste” in production of different colored PET, by failing to teach to disclose using the colorant adding system to cease addition of the first colorant into the polymer melt; after the step of using the colorant adding system to cease addition of the first colorant into the polymer melt, using the colorant adding system to add the second colorant into the polymer melt; forming the polymer melt into bulked continuous carpet filament having a waste color for at least a color changeover time; after the color changeover time has passed, passing the polymer melt and the second colorant through the static mixing assembly to substantially thoroughly mix the polymer melt with the second colorant. This feature is claimed in the instant application in claim 6, and claims 17-18. However, as explained in the Final rejection, Harwood teaches that steps are taken to minimize the production of waste film at changeover (column 1, lines 45-52) during the color addition changeover of process for manufacturing floor coverings.  Harwood teaches that one possibility is that the extruder may be stopped, emptied and cleaned, but this is laborious and involves loss of production from the extruder whilst this is done.  Therefore, Harwood alternatively teaches that the color of the polymer composition fed to the extruder may be changed while the extruder continues to run, and waste film of intermediate color may be collected until the extruder has been flushed.  Therefore it would have been obvious to a person ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Harwood and use a known technique to improve the method of Clark, Pu and Kannan in the manufacturing of bulked continuous carpet filaments using two colors, which do not involve stopping, emptying, and cleaning the equipment after the use of the first color, therefore much less laborious and easier to run the process. Therefore, the argument that the combination of references fails to address the problem of ‘unnecessary waste” in unfounded.

Appellant’s Arguments Regarding the Rejection of Claims 2, 3, 16, 34, 35, and 41-44

Since the rejection of claims 1, 15, and 33 is maintained, and since Appellant submits that the same reasonings are applicable in relation to the cited references, and as there does not appear to be any specific arguments against the rejections of claims 2, 3, 16, 34, 35, and 41-44, the Examiner believes these dependent claim rejections should also be maintained.

Regarding the Rejection of Claims 6, 7, 17, 18, 20, 36, and 37

Since the rejection of claims 1, 15, and 33 is maintained, and as there does not appear to be any specific arguments against the rejections of claims 6, 7, 17, 18, 20, 36, and 37, the Examiner believes these dependent claim rejections should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                               

Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                                                                                                                                                                                                                                
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.